Citation Nr: 1536003	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to February 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal has since been transferred to the RO in Oakland, California.

That rating decision, in part, denied the Veteran's claims for service connection for schizophrenia and depression.  Over the course of the appeal, evidentiary development has revealed multiple psychiatric diagnoses.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed.

Of note, in October 2014, the RO considered service connection for PTSD in a separate rating decision.  The RO then considered the issue of service connection for any psychiatric condition in a supplemental statement of the case in December 2014, as opposed to issuing a statement of the case following the receipt of a notice of disagreement.  Despite this procedural error, the Board finds that, given the disposition of the claim, a grant of the benefits sought, the Veteran is not prejudiced by the Board's consideration of the issue of entitlement to service connection for a PTSD without issuance of a statement of the case that addresses this particular issue.

The issues of entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD is due to sexual trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to her active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II.  Service Connection for an Acquired Psychiatric Disability

The Veteran contends that service connection is warranted for a psychiatric disorder.  She asserts that on two occasions she was the victim of sexual assaults between 1976 and 1977.  The Veteran has stated at various times that these incidents took place in July 1976 and around September or October 1976.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).

Analysis

Service treatment records indicate that, in September 1976, the Veteran was seen for a probable pregnancy.  In October 1976 the Veteran is shown to have asked for a profile to be taken off of food services.  November and December 1976 service treatment records demonstrate complaints related to and treatment for vaginitis and possible venereal disease.  A December 1976 treatment record demonstrates that the Veteran wished to speak to a professional regarding "personal problems."  February 1977 treatment notes and the Veteran's February 1977 report of medical history for separation from service note vaginitis.

The claims file includes a November 2013 letter from Dr. A.H., the Veteran's psychiatrist, who stated that she had received treatment in his VA medical center facility since February 2003.  He explained that the Veteran suffered from schizoaffective disorder and PTSD for which she received treatment to include the use of multiple psychiatric medications.  Dr. A.H. remarked that the Veteran had reported in great detail two incidents during her service which involved sexual assault.  He stated that her descriptions of these events were detailed, vivid and specific.  He concluded that in light of these traumatic events the Veteran's abundant symptoms and her clear functional impairment, it was his opinion that her PTSD-which was "quite clearly very highly likely related to her military service" was wholly and completely disabling from any gainful employment.

In a December 2013 letter from the Veteran's licensed clinical psychologist, E.M., E. M. states that the Veteran had been in her care since June 2009 for PTSD and schizoaffective disorder.  She noted that much of the Veteran's treatment focus had been on sexual assaults experienced while the Veteran served in the military.  E.M. stated that long-term effects of these traumatic assaults caused the Veteran to be unemployable.  She stated that it was her clinical and professional opinion the Veteran had PTSD as a result of her military sexual assaults. 

In a July 2013 VA examination report, the Veteran was found to have a diagnosis of PTSD.  During her examination, the Veteran described the two in-service incidents of sexual assault, one as an incident in which a man covered her mouth and tried to take her clothes off but that he was interrupted when a sergeant came into the building, and another incident where she was sexually assaulted in September or October 1976 when three men tried to rape her but gave up when a sergeant entered the building.  It was noted that the Veteran received an honorable discharge from service due to a pregnancy.

Following the Veteran's examination and a review of the claims file, the examiner noted that the Veteran had three stressors: emotional abuse by the Veteran's stepmother and her father's request that the Veteran to leave their home at sixteen because he could not tolerate their arguments, sexual abuse during adolescence, and two attempted rapes during service.  The examiner found that each stressor contributed to the Veteran's PTSD diagnosis.  

The examiner concluded that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in service events.  The examiner explained that the Veteran's condition stemmed from childhood mental abuse by her stepmother and abandonment by her father, incidents of teen sexual experience, and two incidents of military sexual trauma.  He additionally stated that the Veteran's PTSD was related to post-service incidents to include physical abuse by her first husband, a house fire which occurred in 2001, and a home break-in in 2011.  The examiner stated that, with respect to military markers in her service treatment records, while the Veteran reported vaginitis she stated that she was not sexually penetrated and thus vaginitis could not have resulted.  The examiner stated that "the impact of the attempted rape was not documented."

The examiner then stated that while the Veteran met the criteria for PTSD, schizoaffective disorder was the most appropriate diagnosis.  He stated that based on the records and symptom endorsement, schizophrenia was not the result of military sexual trauma.

A second medical opinion was sought following the issuance of the VA examination, in August 2013.  That examiner was instructed by the RO to note that the Veteran was presumed to be in sound condition upon her entrance into service as no disability was noted at the time of enlistment.  

Following a review of the records, the August 2013 VA examiner stated that he agreed with the July examiner that the records in service claimed as markers [of sexual assault] were less likely than not markers of sexual assault.  He stated that these incidents were not considered as markers by him or the past VA examiner and then would not relate to her current schizoaffective disorder.  He noted that there was no mental disorder diagnosed in service which would mean that the onset would be post service and unrelated to service.  It was noted that the Veteran received treatment at VA for about a decade, many years post service and did not relate to service.  

The Veteran is clearly shown to meet the criteria for multiple psychiatric disorders, thus a present disability is clearly shown.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of record tends to corroborate the Veteran's account of the stressor incidents.  Having considered the evidence in its totality, the Board finds that the service treatment records demonstrating the Veteran's concerns regarding venereal disease, treatment for vaginitis and evidence of a pregnancy during service, as well as her report that she wished to discuss "personal problems" with a treating physician could indicate that the Veteran was sexually assaulted as she has reported.  

Regarding the issue of a nexus between the Veteran's service and an acquired psychiatric disorder, the Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the opinions in favor of the Veteran's claim, those of her treating psychiatrist and psychologist, outweigh those of the VA examiners.  

The July 2013 and August 2013 VA examiners concluded that the Veteran's PTSD was not related to service.  However, the July 2013 VA examiner also stated that the Veteran's PTSD was due to a number of stressors, to include the Veteran's sexual trauma, demonstrating that the Veteran's PTSD was due, at least in part, to in-service stressors.  

Additionally, the July 2013 VA examiner failed to understand that as the Veteran was accepted into service with no psychiatric disability noted at the time of entry, VA cannot presume the existence any pre-existing psychiatric disability without clear and unmistakable evidence of both a pre-existing disability and of no aggravation of the disability in service.  However, the July 2013 VA examiner impermissibly appeared to suggest that the psychiatric disability pre-existed service by indicating that the Veteran's current psychiatric disability is due, at least in part, to incidents which occurred prior to her entry into military service.  See generally 38 C.F.R. § 3.304(b).  

Moreover, the August 2013 VA examiner appeared to base the provided opinion on a misunderstanding of the regulations establishing entitlement to service connection by noting that the current psychiatric disability was not related to the Veteran's military service mainly because it was not diagnosed during service.  Diagnosis of the disability in service is not a requirement to establish entitlement to service connection.  

These inadequacies greatly reduce the probative value of the medical opinions from the VA examiners.

In contrast, the Veteran's treating psychiatrist and psychologist both relate PTSD to in-service military sexual traumas and their opinions are supported by the incidences noted in the Veteran's service treatment records that could be markers of sexual trauma.  Weighing the positive findings A.H. and E.M., against those of the VA examiners, the evidence is at least in equipoise as to whether PTSD is related to service.

Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  38 U.S.C. § 5107 (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that she has hearing loss and tinnitus due to noise exposure during her military service.  Service treatment records include audiological testing which demonstrates a decline in hearing acuity over the course of the Veteran's service and the Veteran is competent to testify as to symptoms such as observed hearing loss and tinnitus.  

The Board finds that remand is required to arrange for a VA examination to determine if the Veteran has a current diagnosis of tinnitus and/or hearing loss and, if so, if the current disabilities are related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request any medical evidence related to hearing loss and/or tinnitus.

2.  Schedule the Veteran for a VA audiometric examination to ascertain whether she has a current diagnosis of tinnitus or of hearing loss (as defined by 38 C.F.R. § 3.385 ).  If current diagnoses are found, the examiner must address whether the current hearing loss and/or tinnitus is related to service. 

It is imperative that the claims file be made available to and be reviewed by the examiner. The examiner should offer an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or higher degree of probability) that current hearing loss had its onset during the Veteran's period of service or is otherwise related to the Veteran's period of service, including noise exposure as described by the Veteran;

b) whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during the Veteran's period of service or is otherwise related to the Veteran's period of service, including noise exposure as described by the Veteran;

The examiner must provide rationales for these opinions. 

The examiner is advised that the Veteran is competent to report her symptoms and history and that her reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason, by itself, for rejecting the Veteran's reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

3.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


